Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-20 are pending in the current application.
2.	This application was filed 2/19/2020 and claims benefit of CHINA 201910353474.7 04/29/2019.
Response to Restriction Election
3.	Applicant’s election of group I and the species, compound 54,

    PNG
    media_image1.png
    538
    590
    media_image1.png
    Greyscale

 in the reply filed on June 3, 2022 is acknowledged. The election was made without traverse. According to applicants’ representative claims 1-6, 13-20 read on the elected species.  Claim 5 does not read on the elected species, nor do claims 15-17.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 5, 15-17, which do not read on the elected species are withdrawn.
Objections
4.	Applicant is advised that should claim 18 be found allowable, claims 19-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2-3, 6, 13, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 uses the term “preferably” to refer to a subset of variable definitions.  It is improper to refer to more preferred embodiments within a claim since it casts doubt on the meaning of the term, the scope and limits of the claim and is the purpose of a dependent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang US 9,997,723.  Kang teaches a number of anticipatory species of the instant claims including but not limited to those on column 58, lines 25-45, A-134, column 59 lines 5-20, A-136.  These compounds read on claim 1 where T1 is a bond, T3 is O or S, T2 is a bond, R15-R23 are H.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-4, 6, 13-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kang US 9,997,723    in view of Tong “Enhancement of OLED Efficiencies and  High-Voltage Stabilities of Light-Emitting Materials by Deuteration.” Journal of Physical Chemistry C,   2007, 111(8), 3490-3494 AND Shin WO 2012036482.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior patent:  
Kang teaches the compounds discussed above including the compound A-136:

    PNG
    media_image2.png
    254
    309
    media_image2.png
    Greyscale

B)	Ascertaining the differences between the prior patent and the claims at issue.
The difference between the instant claims and the prior art is the number of subatomic particles in the nucleus of a hydrogen atom, i.e. the presence of a single neutron in deuterium versus the absence of a neutron in protium.  Every existing compound that contains hydrogen also contains deuterium at approximately its natural abundance of 0.0156%.  The following claimed compounds are deuterated analogs of the prior art compound A-136:

    PNG
    media_image3.png
    163
    419
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    362
    628
    media_image4.png
    Greyscale

C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties. Deuterium is .0156  %, natural abundance, and when the compounds of the prior were produced some percentage of the isotopic mixture of the compounds inherently contains the claimed deuterated compound.  There is evidence in the art of improved properties upon deuteration in the OLED art.  Tong on page 3490 at column 1 describes his work: “In this work, we report for the first time the enhancement of both light-emitting efficiency and high-voltage stability by deuteration of organic light emitting materials, namely, deuterated aluminum 8-hydroxyquinoline (D-Alq3) and bis(2-methyl-8-quinolinolato)(2,6-dimethyl-phenolato)aluminum(III) (D-Q2AlOAr).” According to page 3491 “Unlike fluorination,15 deuterium atom replacement does not change the maximum emission wavelengths of photoluminescence (PL, ìmax ) 516 nm in DMF), and electroluminescence (EL, ìmax ) 515 nm) of Alq3. Excited-state lifetime measurements show that deuteration of the aromatic protons extends the fluorescence lifetime of Alq3 from 11 (for H-Alq3, solid triangle, Figure 2), to 17.3 ns (for D-Alq3, hallow reverse triangle, Figure 2) in DMF which was due to the decrease in the C-D bond vibrational frequency and thus suppression of the electronic-vibration-coupling induced relaxation of the electronic excited state.16,17 Deuterium replacement of the aromatic protons also increases the fluorescence quantum yield ([Symbol font/0x46]F)18 of Alq3 from 11 to 18%. When a multilayer device with the structure of ITO/CuPc-(150nm)/NPB(600nm)/D-Alq3(700nm)/Mg:Ag was fabricated, an 1.5-fold enhancement on the external quantum efficiency of the deuterated device was observed at a current density of 400 mA/cm2 as compared to the protonated counter part....High-voltage induced burndown of light-emitting molecules is a commonly observed phenomenon in nearly all OLEDs. The results in Figure 3a clearly illustrate the better high-voltage stability of D-Alq3 than H-Alq3.”  Further improvements on page 3492 are discussed, 
As shown in Figure 3b, the current density of the deuterated device is higher than the protonated one. The phenomenon of higher current density at the same applied voltage was also observed in a deuterated blue light emission device (see results below). The reason for a higher current density in deuterated fluorescence devices is not clear. One possible reason might be the heavier deuterated Alq3 having lower vibrational frequencies, which lead to better overlap of molecular wave functions in solid thin film and thus better electrical conductivity. In Figure 3c, it can be seen that the D-Alq3 device has higher external quantum efficiencies than the H-Alq3 device at all current densities (see the first cycles as well as the second cycles), ~1.9-fold higher at 100 mA/cm2and ~2.8-fold at 500 mA/cm2 in the first forward cycles. The 1.9-fold increase at low current density condition is close to, but slightly larger than, the expected value of 1.6 (or 18%/11%) calculated from the ratio of [Symbol font/0x46]F (D-Alq3) to [Symbol font/0x46]F (H-Alq3). At a high current density condition of 500 mA/cm2, the ratio of the external quantum efficiencies dramatically increases from 1.5 to 2.8, which could be a result of faster high-voltage-induced degradation of the H-Alq3 than D-Alq3. After experiencing the high-voltage-induced degradation, the ratio of the external quantum efficiency of D-Alq3 to H-Alq3, on average, becomes higher, in the second cycle than that in the first cycle, for example, ~2.4-fold higher at 100 mA/cm2 and ~2.7-fold at 500 mA/cm2, respectively, in the second forward half cycle. The better high-voltage stability of D-Alq3 than H-Alq3 is also evidenced by the lower loss in the external quantum efficiency after experiencing the first cycles. For example, after experiencing the first high-voltage cycle, the D-Alq3 device loses 21% external quantum efficiency in the second forward (low-to-high) half cycle at 100 mA/cm2, which is significantly smaller than the 39% loss in the H-Alq3 device.
Replacement of H by D significantly improves the high voltage stability of the light-emitting Alq3 molecules as well as the external quantum efficiency of Alq3-based devices.


	This leads to the conclusion on page 3493:
	In summary, we have demonstrated for the first time that deuterium replacement of protons in organic light-emitting materials has resulted in a better high-voltage stability and a ~280% increase in the external quantum efficiency at a current density of 500 mA/cm2 in the case of the green Alq3-based device and ~270% increase at 150 mA/cm2 in the case of the blue Q2AlOAr-based device. Our results indicate that degradation of the aromatic C-H bonds and the Al-O-Ar bond in the unidentate OAr ligand is an important factor leading to the high-voltage instability of Alq3- and Q2AlOAr-based EL devices.  Due to much higher external EL quantum efficiency, deuterated devices can provide the same EL intensity at a lower applied voltage, and thus have lower power consumption. Our results demonstrate that deuteration is a general method, which can potentially be applied to other light emitting materials to improve the EL efficiency and lower the turn-on voltage as well as power consumption. Deuteration can also improve the high-voltage stabilities of the green Alq3 emitter but not for light emitting molecules containing unidentate ligands. 

One of ordinary skill in the art is able to prepare deuterium labeled forms following procedures known in the art with a reasonable expectation of success. This type of modification was already known on closely related OLED materials disclosed in Shin. The compound 38 on page 14, also a quinazoline type compound related to those claimed, was prepared as an OLED along with its deuterated analog on  Page 16, compound 72.

    PNG
    media_image5.png
    173
    100
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    184
    96
    media_image6.png
    Greyscale

Other comparisons such as compound 1 to compounds 17-18:

    PNG
    media_image7.png
    247
    235
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    304
    462
    media_image8.png
    Greyscale

Compounds 20 on page 12 to compound 2 on page 11, Compound 25 to 34 on page 13. Many other comparisons are found on pages 11-22.  The preparation of the deuterated materials is routine.
 Since deuterium replacement of protons in organic light-emitting materials resulted in a better high-voltage stability and large increases in the external quantum efficiency providing the same EL intensity at a lower applied voltage, and consequently lower power consumption, it would be prima facie obvious to modify the compounds of Kang in the same manner. According to Tong his “results demonstrate that deuteration is a general method, which can potentially be applied to other light emitting materials to improve the EL efficiency and lower the turn-on voltage as well as power consumption. Deuteration can also improve the high-voltage stabilities...”.  This would prevent degradation of the device. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made",  In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (emphasis added) (e.g. ortho v. para)".  Deuterium exchange in this case offered improvements in device performance and high voltage degradation. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.	Claims 1-4, 6, 13-14, 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 13-20 of copending Application No. 16/794,286 Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of the copending application generically and the species in claims 6, 19-20 of the ‘286 application are simply position isomers of the instant species.  The compounds differ only in the position of the deuterium atoms, in the generic claims R1-R14 are deuterated, while in the instant claims R15-R23 are deuterated.  Example compound 120 of the copending differs by the position of the single deuterium from the compound 120 on the instant claims:

    PNG
    media_image9.png
    194
    145
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    193
    142
    media_image10.png
    Greyscale

The same can be said for any pair of compounds in the two applications.  Compound 1 to compound 1.

    PNG
    media_image11.png
    172
    151
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    170
    147
    media_image12.png
    Greyscale

Positional isomers, having the same radical on different positions of the molecule, are prima facie obviousness type double patenting, and require no secondary teaching.  The experienced organic chemist, who would make such compounds, would be motivated to prepare position isomers based on the expectation that such close analogues would have similar properties and upon the routine nature of such position isomer experimentation in the art of OLEDs.  In re JONES 74 USPQ 152 (4-methyl naphthyl-1-acetic acid and 2-methyl naphthyl-1-acetic acid obvious over a reference teaching 1-methyl naphthyl-2-acetic acid), quoted with approval by Ex parte MOWRY AND SEYMOUR 91 USPQ 219, Ex parte Ullyot 103 USPQ 185 (4-hydroxy-1-oxo-1,2,3,4-tetrahydroisoquinoline obvious over a reference teaching 4-hydroxy-2-oxo-1,2,3,4-tetrahydroquinoline), "[p]osition isomers are recognized by chemists as similar materials", Ex parte BIEL 124 USPQ 109 (N-ethyl-3-piperidyl diphenylacetate obvious over a reference teaching N-alkyl-4-piperidyl diphenylacetate), "[appellant's arguments] do not, in any way, obviate the plain fact that appellant's DACTIL is an isomer of McElvain et al.'s compound. This close relationship places a burden on appellant to show some unobvious or unexpected beneficial properties in his compound in order to establish patentability", Ex parte Henkel 130 USPQ 474, (1-phenyl-3-methyl-4-hydroxypyrazole obvious over reference teaching 3-phenyl-5-methyl-4-hydroxypyrazole), "appellants have made no comparative showing here establishing the distinguishing characteristics they allege which we might consider as evidence that the claimed compounds are unobvious.  It is clear from In re Henze, supra, and the authorities it cites, that at least this much is necessary to establish patentability in adjacent homologs and position isomers (emphasis added)". Monsanto Company v. Rohm and Haas Company, 164 USPQ 556, at 559, (3',4'-dichloropropionanilide obvious over references teaching 2',4'-dichloropropionanilide and 2',5'-dichloropropionanilide), Ex parte Naito and Nakagawa, 168 USPQ 437, (3-phenyl-5-alkyl-isothiazole-4-carboxylic acid obvious over a reference teaching 5-phenyl-3-alkyl-isothiazole-4-carboxylic acid), "[t]his merely involves position isomers (emphasis added) and under the decisions cited, the examiner's holding of prima facie obviousness is warranted."  In re Fouche, 169 USPQ 429, (10-aliphatic substituted derivatives of dibenzo[a,d]cycloheptadiene obvious over reference teaching 5-aliphatic substituted derivatives of dibenzo[a,d]cycloheptadiene). In re Hass 60 USPQ 552, which found a prima facia case of obviousness of 1-chloro-1-nitrobutane over 1-chloro-1-nitroisobutane taught in the prior art,  Ex parte Ullyot, 103 USPQ 185, which found a prima facia case of of 2-oxo-quinolines obvious over prior art a 1-oxo-isoquinoline,  In re FINLEY, 81 USPQ 383,  2-ethyl hexyl salicylate over octyl salicylate.  In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made",  In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (emphasis added) (e.g. ortho v. para)".
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625